 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9    Dennis Mahon,                                     No. CV-17-02031-PHX-DGC (JFM)
10                 Movant/Defendant,                    No. CR-09-00712-PHX-DGC
11    v.                                                ORDER
12    United States of America,
13                 Respondent/Plaintiff.
14
15         Dennis Mahon has filed an amended petition under 28 U.S.C. § 2255 to vacate his
16   convictions and set aside or correct his sentence. Doc. 31. Judge James F. Metcalf issued
17   a Report and Recommendation (“R&R”) recommending the Court deny the petition.
18   Doc. 49. Mahon filed an objection, and the government responded. Docs. 52, 55. The
19   Court will accept the R&R and deny the petition.
20   I.    Background.
21         On February 26, 2004, the director of Scottsdale’s Diversity Office opened a
22   package addressed to him, triggering a pipe bomb explosion. The director suffered severe
23   trauma, required multiple surgeries and skin grafts, and nearly lost a finger. The blast
24   injured two other employees, shattered windows, collapsed a wall and ceiling, and blew a
25   hole in the counter where the package sat. Months before the explosion, Mahon had left a
26   voicemail message with the Diversity Office, identifying himself as “Dennis Mahon of the
27   White Aryan Resistance of Arizona.”        Mahon’s message used racial epithets and
28   complained about the Office’s outreach efforts. He stated: “The White Aryan Resistance
 1   is growing in Scottsdale. There’s a few white people who are standing up. Take care.”
 2   See United States v. Mahon, 793 F.3d 1115, 1117-18 (9th Cir. 2015) (Mahon’s direct
 3   appeal to Ninth Circuit).
 4          After a multi-year undercover investigation, law enforcement identified evidence of
 5   Mahon’s participation in the bombing. He was charged with and convicted of three counts:
 6   (1) conspiracy to damage buildings and other real property by means of explosive in
 7   violation of 18 U.S.C. §§ 844(i), (n); (2) malicious damage of a building by means of
 8   explosive in violation of § 844(i); and (3) distribution of information related to construction
 9   of explosives in violation of § 842(p)(2)(A). He received a 40-year sentence on Counts 1
10   and 2, and a concurrent 33-month sentence on Count 3. Doc. 49 at 2-3.
11          Mahon asserted ten grounds for relief in his § 2255 petition (Doc. 31), but raises
12   only four objections to the R&R, each asserting ineffective assistance of counsel (Doc. 52).
13   I.     Legal Standards.
14          A.     R&R Standard of Review.
15          The Court “may accept, reject, or modify, in whole or in part, the findings or
16   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “[T]he district
17   judge must review the magistrate judge’s findings and recommendations de novo if
18   objection is made, but not otherwise.” United States v. Reyna–Tapia, 328 F.3d 1114, 1121
19   (9th Cir. 2003) (en banc). District courts are not required to conduct “any review at all . . .
20   of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
21   (1985); see also 28 U.S.C. § 636(b)(1).
22          B.     Ineffective Assistance of Counsel.
23          “To establish ineffective assistance of counsel under Strickland, a prisoner must
24   demonstrate both: (1) that counsel’s performance was deficient, and (2) that the deficient
25   performance prejudiced his defense.” Miles v. Ryan, 713 F.3d 477, 486 (9th Cir. 2013)
26   (citing Strickland v. Washington, 466 U.S. 668, 688-93 (1984)). Courts must “indulge a
27   strong presumption that counsel’s conduct falls within the wide range of reasonable
28   professional assistance,” and attorneys are afforded “wide latitude . . . in making tactical


                                                  -2-
 1   decisions.” Strickland, 466 U.S. at 689. The reasonableness of counsel’s performance is
 2   judged under an objective standard. United States v. Davis, 36 F.3d 1424, 1433 (9th
 3   Cir. 1994).
 4          “A defendant is prejudiced by counsel’s deficient performance if ‘there is a
 5   reasonable probability that, but for counsel’s unprofessional errors, the result of the
 6   proceeding would have been different.’” Clark v. Arnold, 769 F.3d 711, 725 (9th Cir.
 7   2014) (quoting Strickland, 466 U.S. at 694). “A ‘reasonable probability is a probability
 8   sufficient to undermine confidence in the outcome’ of a proceeding.” Id. Mahon “need
 9   not prove ‘counsel’s actions more likely than not altered the outcome,’ but rather he must
10   demonstrate that ‘[t]he likelihood of a different result [is] substantial, not just
11   conceivable.’”     Id. (quoting Harrington v. Richter, 562 U.S. 86, 111-12 (2011)).
12   “[A]ppellate counsel’s failure to raise issues on direct appeal does not constitute ineffective
13   assistance when appeal would not have provided grounds for reversal.” Wildman v.
14   Johnson, 261 F.3d 832, 840 (9th Cir. 2001).
15   II.    Discussion.
16          Mahon objects to Judge Metcalf’s findings that: (1) appellate counsel was effective
17   despite not appealing the Court’s ruling denying his motion to suppress his statements and
18   co-defendant’s statements; (2) appellate counsel was effective despite failing to appeal the
19   Court’s denial of his motion to dismiss Count 3 based on entrapment; (3) trial counsel was
20   effective despite withdrawing the jury instruction request on entrapment; and (4) appellate
21   counsel was effective despite failing to appeal the Court’s application of a 12-level
22   enhancement for terrorism. Doc. 52 at 1-10.
23          A.     Ground 2A: Motion to Suppress Recorded Statements in Police Van.
24          Mahon argues that appellate counsel was ineffective for failing to appeal the Court’s
25   denial of his motion to suppress his and his co-defendant’s statements recorded after their
26   arrest. Doc. 52 at 2.
27                 1.        Factual Findings.
28          In reviewing Mahon’s pretrial motion, the Court observed the following events from


                                                  -3-
 1   audio and video taken by law enforcement on the morning of defendants’ arrest from 6:51
 2   a.m. to 9:02 a.m., and three other audio clips that day. See Doc. 49 at 22-23 (citing the
 3   Court’s order in CR-09-0712-PHX-DGC (“CR Doc.”) at 613).
 4          After his arrest, Mahon was placed in a police van at 6:52 a.m., removed from the
 5   van at 6:54:40 a.m., and returned to the van at 6:56:33 a.m. The van was wired for audio
 6   and video recording. Mahon was shown the indictment and warrant by Special Agent
 7   Green and then given Miranda warnings in the van by Special Agent Hager at 7:05 a.m.
 8   After his rights were read, Mahon was asked “Do you understand?” He replied in a
 9   conversational tone: “The small talk is over. I can’t say anything more – except for who
10   is praying for the damn humidity to quit?” Mahon made “small talk” with law enforcement,
11   but no officers questioned him about the issues in the case and he volunteered no such
12   information. Mahon’s brother and co-defendant, Daniel Mahon, was given Miranda
13   warnings at approximately 6:58 a.m. and placed in the van at 7:09 a.m. Asked whether he
14   understood his rights, Daniel said “I understand.” He did not state that he was invoking
15   his rights.
16          Defendants were alone in the van between 7:11 a.m. and 7:13 a.m., and after 7:14
17   a.m. Officers were present both inside and outside the van before 7:11 a.m. and between
18   7:13 and 7:14 a.m. After 7:14 a.m., officers opened the door from time to time to check
19   on Defendants, to escort Daniel out to talk with Agent Moreland, to respond to a request
20   from Mahon to use the restroom, and to turn on the air conditioning at Daniel’s request.
21   Defendants did not request to be held outside the vehicle, nor did they complain of
22   discomfort other than warmth, which appeared to be remedied immediately after Daniel
23   requested that the air conditioning be turned on.
24          During the contacts with law enforcement while in the van, Defendants were asked
25   if the house contained any explosive devices that might harm officers and Mahon said no.
26   Defendants were also asked whether the barn was safe, to which they replied that there
27   were no explosives but that there were bat feces that could be virulent and agents probably
28   should wear gas masks. The tone of these brief encounters was not threatening.


                                                -4-
 1          Defendants expected that the van was wired for recording. At 7:11:12 a.m., Mahon
 2   remarked that they were probably being recorded, and later that they were probably being
 3   videotaped. Defendants nonetheless conversed freely, discussed their parents and what
 4   they saw outside the windows, expressed frustration with the raid, reviewed potentially
 5   incriminating items on the computer and the property (e.g., soft porn, supremacist
 6   literature, black powder for a pistol Mahon had owned, weapons and ammunition, etc.),
 7   and reassured each other multiple times that they had no involvement with the Scottsdale
 8   bombing. They also made statements of retribution against law enforcement for the raid
 9   and expressed regret for not having had a “shootout.”
10          Mahon instructed Daniel at least twice about what to do when interrogated: ask for
11   a lawyer and state that he has nothing to say, regardless of accusations. Shortly thereafter,
12   at 8:49 a.m., Daniel was retrieved from the van to talk with Agent Moreland. Upon
13   returning, Mahon asked Daniel if he did as instructed. Daniel said that he did not ask for
14   a lawyer because he was not asked questions, and that he remained silent. The video
15   provided to the Court does not show what happened after Mahon spoke with Agent
16   Moreland, nor any statements made by Defendants after the van left the property.
17          Two audio clips contained conversations between Defendants and Agent Moreland.
18   The conversations occurred separately for each Defendant, outside of the van. Moreland
19   informed Daniel and Mahon of the charges and evidence against them, told them that they
20   likely would not want to talk with him right away, told them about raids occurring at the
21   property of other individuals Defendants knew (including Tom Metzger, an alleged white
22   supremacist leader), informed Defendants that Metzger likely would abandon them, and
23   informed Mahon that he would likely have no friends after this incident.
24                 2.     Analysis.
25          “A defendant who is in custody must be given Miranda warnings before police
26   officers may interrogate him. Once such warnings are given and the defendant invokes his
27   right to remain silent, the admissibility of statements obtained thereafter depends upon
28   whether the defendant’s right to cut off questioning was ‘scrupulously honored.’” United


                                                 -5-
 1   States v. Moreno-Flores, 33 F.3d 1164, 1168-69 (9th Cir. 1994) (quoting Michigan v.
 2   Mosley, 423 U.S. 96, 104 (1975)). Miranda applies to custodial interrogations, Rhode
 3   Island v. Innis, 446 U.S. 291, 297 (1980), but it does not require suppression of voluntary
 4   statements made by a defendant in custody if his statements are not the product of
 5   post-invocation interrogation, Mosley, 423 U.S. at 102. “Interrogation” refers both to direct
 6   questioning and its “functional equivalent” – “words or actions on the part of the police
 7   (other than those normally attendant to arrest and custody) that the police should know are
 8   reasonably likely to elicit an incriminating response from the suspect.” See Innis, 446 U.S.
 9   at 229-301; Moreno-Flores, 33 F.3d at 1169. Whether conduct is the functional equivalent
10   of direct questioning is an objective inquiry – the officers’ subjective intent is relevant but
11   not dispositive. Moreno-Flores, 33 F.3d at 1169.
12          The Court’s order found that Mahon invoked his right to silence at 7:05 a.m.
13   CR Doc. 613 at 5. The inquiry is then – as the R&R and Mahon agree – whether the totality
14   of circumstances amounted to the functional equivalent of interrogation. Docs. 52 at 3; 49
15   at 32. Mahon asserts that appellate counsel was deficient under the first Strickland prong
16   because a “reasonable probability exists” that the Ninth Circuit would have found the Court
17   erred and held that the investigators’ actions amounted to the functional equivalent of
18   interrogation. Doc. 52 at 2. He points to three circumstances: (1) investigators “baiting”
19   defendants and “priming the pump” with their statements; (2) officers placing defendants
20   in a hot van for two hours; and (3) the fact that the van was wired. Doc. 52 at 2-4.
21                        a.      Officers’ Statements to Defendants.
22          The R&R found that, under some circumstances, interactions with non-police third
23   parties may arise to the functional equivalent of interrogation when police orchestrate the
24   contact using compelling influences or psychological ploys. Doc. 49 at 45-49. The R&R
25   based this finding on “the rule to be distilled” from Arizona v. Mauro, 481 U.S. 520 (1987),
26   and other cited cases. Judge Metcalf then concluded that “a highly plausible argument”
27   existed that Agent Moreland manipulated Mahon’s co-defendant into acting as an
28   interrogator, amounting to the functional equivalent of interrogation. Doc. 49 at 49-54.


                                                  -6-
 1   Mahon does not object to the R&R’s conclusion that Agent Moreland manipulated
 2   Mahon’s co-defendant to act as an interpreter. But as discussed further below, Mahon
 3   objects to the R&R’s finding that the Ninth Circuit would have nonetheless affirmed the
 4   Court’s order under a clear error standard. The Court will accordingly review the R&R’s
 5   finding and Mahon’s arguments about his interactions with the agents.
 6          As to the first circumstance which “prim[ed] the pump,” Mahon points to agents
 7   confronting Defendants with evidence against them, mentioning other raids occurring, and
 8   posing questions aimed “to let the brothers know they were being accused of serious
 9   crimes, should be worried about their futures, and may want to discuss how to defend
10   themselves.” Doc. 52 at 3.
11          Agent Moreland informed Defendants about the charges and evidence against them,
12   said that they would likely not want to speak with him right away, mentioned other raids
13   occurring, and told them that Metzger and others would likely abandon them. The officers’
14   statements did not amount to the functional equivalent of interrogation, and the Court
15   disagrees with the R&R to the extent it found otherwise. “[W]hen an officer informs a
16   defendant of the circumstances which contribute to an intelligent exercise of his judgment”
17   including “the circumstances of his arrest,” such statements are “exclude[d] from the
18   definition of interrogation [as] words or actions ‘normally attendant to arrest and custody.’”
19   Moreno-Flores, 33 F.3d at 1169 (citing Innis, 446 U.S. at 301). “The standard for
20   determining whether an officer’s comments or actions constitute the ‘functional
21   equivalent’ of interrogation is quite high.” United States v. Morgan, 738 F.3d 1002, 1006
22   (9th Cir. 2013). Even if the officers’ statements about the evidence, other raids, and other
23   persons of interest “may have struck a responsive chord [with Defendants], or . . .
24   constituted ‘subtle compulsion,’” without more, such statements are “insufficient to find
25   that they were the functional equivalent or interrogation.” Moreno-Flores, 33 F.3d at 1169;
26   see also Morgan, 738 F.3d at 1006 (citing Innis, 446 U.S. at 303).
27          Nor did the officers’ questions about whether the house contained harmful explosive
28   devices and whether the barn was safe constitute the functional equivalent of interrogation.


                                                 -7-
 1   Mahon states that “[t]he questions were not purely ‘directed at safety’ just because the
 2   danger of bat guano was mentioned.”           The Court does not agree.         Defendants’
 3   responses – about bat feces and that the officers should wear masks – were unrelated to
 4   any potentially incriminating evidence of the Scottsdale bombing, and indicate that they
 5   understood the questions to concern officer safety. The officers asked narrow questions
 6   about harmful devices in the barn and house. Such specific, safety-oriented questions
 7   demonstrate no knowledge that their inquiries would elicit incriminating responses and are
 8   the type of questions normally attendant to arrest and custody. Cf. United States v. Reilly,
 9   224 F.3d 986, 990, 992-93 (9th Cir. 2000) (pre-Miranda warning question “Where is the
10   gun?” as defendant reached for his waistband was not investigatory or designed to elicit
11   incriminating evidence).
12                        b.     Conditions of the Van.
13          Mahon asserts that the R&R “discounts the impact of the conditions and
14   circumstances of being locked in a hot police van without water for an extended time.” He
15   also notes that Defendants were handcuffed for two hours and asserts the agents knew such
16   conditions were likely to elicit incriminating responses. Doc. 52 at 3-4. The Court
17   disagrees.   As the R&R notes, Mahon’s arguments about the van conditions are
18   unsupported by the evidence. See Doc. 49 at 40-42. The video excerpts show that
19   Defendants were seated in separate seats, at least 18 inches apart, freely changed positions,
20   and were able to cross and uncross their legs and turn to observe events outside.
21   Defendants did not complain to each other or the officers that they were uncomfortably
22   cramped. The officers started the air conditioning as soon as Defendants complained about
23   the heat and provided water bottles to them. Mahon was removed promptly to use the
24   restroom when he requested. And Defendants being handcuffed for two hours is simply a
25   condition normally attendant to arrest. Mahon’s general objection cites no other evidence
26   or authority showing that the van atmosphere was a “compelling influence[]” and
27   “psychological ploy[]” designed to elicit incriminating statements. Doc. 52 at 3.
28   ///


                                                 -8-
 1                          c.     Wiring of the Van.
 2          The R&R first finds that “[a]t most, the presence of [the van’s] recording equipment
 3   permits an inference that the agents hoped to garner evidence,” which is insufficient to
 4   constitute deliberate elicitation. It then concludes, however, that “the recording was
 5   expected by defendants, arguably making their time in the van a continuing ‘interaction’
 6   with law enforcement.” And that “[h]ad [Defendants] not been aware of the recording
 7   equipment, then from their perception . . . they would not have had the opportunity to
 8   respond to ‘interrogation’ while in the van.” Doc. 49 at 42-43.
 9          Mahon makes no clear objection to this portion of the R&R, and he mischaracterizes
10   the R&R’s conclusion on another issue as support. See Doc. 52 at 4 (citing Doc. 49 at 45
11   (R&R discussing whether Mahon’s statements to Daniel constitute statements to the
12   agents, citing Mauro)). In any event, the Court finds that the wiring of the van did not rise
13   to the functional equivalent of interrogation and declines to adopt the R&R to the extent it
14   concluded otherwise.        As noted above, the officers engaged in no questioning or
15   psychological ploys intended to elicit incriminating responses. See Innis, 446 U.S. at 528.
16   Thus, the wiring of the van and mere hope that Defendants would make voluntary
17   statements does not amount to the functional equivalent of interrogation, because
18   “[o]fficers do not interrogate a suspect simply by hoping that he will incriminate himself.”
19   Mauro, 481 U.S. at 529; see also United States v. Hernandez-Mendoza, 600 F.3d 971, at
20   977 (8th Cir. 2010).
21          Mahon’s citation to Mauro is unavailing. In that case, the Supreme Court found no
22   interrogation when an officer sat in a room with a tape recorder and listened to defendant
23   speak with his wife. The officer asked no questions about the crime or defendant’s conduct,
24   and his allowing defendant to see his wife was not a psychological ploy that could
25   constitute interrogation. See 481 U.S. at 527-30. The Supreme Court noted that the
26   purpose of Miranda is to “prevent[] government officials from using the coercive nature
27   of confinement to extract confessions that would not be given in an unrestrained
28   environment.” Id. at 529-30. The Court finds even less of a coercive police presence here


                                                 -9-
 1   than in Mauro. No officer was present in the van, and Mahon was posed no questions. He
 2   spoke freely on a range of topics despite speculating repeatedly that Defendants were being
 3   recorded.
 4                 3.     Functional Equivalent of Interrogation Summary.
 5          The R&R concluded that “based on the contacts by [Agent] Moreland with [Daniel],
 6   and the open video surveillance in the van,” Mahon “was subject through [Daniel] to the
 7   functional equivalent of interrogation.” Doc. 49 at 53-54. The R&R finds, however, that
 8   because the Ninth Circuit would have reviewed the Court’s factual findings for clear error,
 9   Mahon’s appellate counsel could have reasonably concluded the claim was not likely to
10   succeed and was not deficient under the first Strickland prong. Id. Mahon objects that the
11   Ninth Circuit would have reviewed the Court’s ruling as a mixed question of law and fact.
12   And he asserts that even under a clear error standard, it is reasonably probable the Ninth
13   Circuit would have reviewed the facts differently.
14          Whether the “government’s questioning was an ‘interrogation’ for Miranda
15   purposes is a mixed question of law and fact,” which the Ninth Circuit reviews de novo.
16   United States v. Chen, 439 F.3d 1037, 1040 (9th Cir. 2006). But the Ninth Circuit
17   “review[s] the district court’s underlying findings of fact for clear error.” Id.; see also
18   United States v. Barnes, 895 F.3d 1194, 1199 (9th Cir. 2018). As discussed, the Court
19   finds that none of Mahon’s objections and asserted coercive circumstances support a
20   finding of the functional equivalent of interrogation as a matter of law or fact, and will not
21   adopt the R&R’s contrary conclusion. For this reason, appellate counsel was reasonable
22   in deciding to not appeal the Court’s ruling. And Mahon has failed to demonstrate “that
23   ‘the likelihood of a different result [was] substantial, not just conceivable,’” had appellate
24   counsel appealed the Courts’ order. Clark, 769 F.3d at 725 (quoting Harrington, 562 U.S.
25   at 111-12).
26          B.     Ground 2B: Motion to Preclude Daniel’s Statements in Van.
27          Over Mahon’s objection at trial, the Court admitted certain statements by Daniel
28   which were recorded in the police van after arrest. Mahon asserts that appellate counsel


                                                 - 10 -
 1   was ineffective for failing to appeal the Court’s order denying his motion to suppress the
 2   statements as violative of the Sixth Amendment’s Confrontation Clause. Doc. 52 at 5. The
 3   R&R found that Mahon’s appellate counsel reasonably did not appeal the Court’s order
 4   because Daniel’s statements were non-testimonial and not barred by Bruton, and that any
 5   error would have been harmless because Daniel’s statements were innocuous to Mahon.
 6   Doc. 49 at 55-66. Mahon objects, asserting that because the statements were not made in
 7   furtherance of a conspiracy a reasonable probability exists the Ninth Circuit’s decision in
 8   Larson would have precluded the statements, and the Court’s error was not harmless.
 9   Doc. 52 at 6.
10              The R&R and Mahon agree that the statements were non-testimonial, and neither
11   the R&R nor the Court’s prior order found that Daniel’s statements in the van were made
12   in furtherance of a conspiracy. See Docs. 49 at 55-66; 1300 at 3.1 Thus, the sole issue is
13   whether appellate counsel was prejudicially deficient in failing to appeal the Court’s order
14   and argue that Bruton – through Larson – precluded Daniel’s non-testimonial statements
15   under the Sixth Amendment.
16          The Supreme Court held in Bruton that a defendant’s Sixth Amendment right to
17   confrontation is violated by the admission of a non-testifying co-defendant’s confession
18   which implicates him. 391 U.S. 123, 135-36 (1968). Where such testimonial evidence is
19   at issue, “the Sixth Amendment demands what the common law required: unavailability
20   and a prior opportunity for cross-examination.” Crawford v. Washington, 541 U.S. 36, 68
21   (2004).
22          In Crawford, the Supreme Court acknowledged that the Sixth Amendment’s
23   “Confrontation Clause [applies] only to testimonial statements, leaving the remainder [of
24   non-testimonial statements] to regulation by hearsay law.” Id. at 61. The Court noted that
25   its analysis cast doubt on a prior holding rejecting that notion, but stated that it did “not
26   definitely resolve whether [the prior holding] survive[d]” Crawford because the statements
27
            1
              To the extent the Court admitted at trial Daniel’s non-testimonial statements made
28   in furtherance of a conspiracy, Mahon has not objected to such evidence and has waived
     the issue.

                                                - 11 -
 1   at issue were clearly testimonial. Id. The Court went on, however, to conclude that
 2   “[w]here nontestimonial hearsay is at issue, it is wholly consistent with the Framers’ design
 3   to afford the States flexibility in their development of hearsay law – as does Roberts, and
 4   as would an approach that exempted such statements from Confrontation Clause scrutiny
 5   altogether.” Id. at 68.
 6
            In Davis v. Washington, the Court clarified the scope of the Confrontation Clause:
 7
 8          A critical portion of [the Crawford] holding, and the portion central to
            resolution of the two cases now before us, is the phrase “testimonial
 9          statements.” Only statements of this sort cause the declarant to be a
10          “witness” within the meaning of the Confrontation Clause. It is the
            testimonial character of the statement that separates it from other hearsay
11          that, while subject to traditional limitations upon hearsay evidence, is not
            subject to the Confrontation Clause.
12
13   547 U.S. 813, 821 (2006) (citation omitted). A year later, the Court again stated that
14   “[u]nder Crawford . . . the Confrontation Clause has no application to [nontestimonial
15   statements] and therefore permits their admission even if they lack indicia of reliability.”
16   Whorton v. Bockting, 549 U.S. 406, 420 (2007).
17          The Supreme Court’s precedent is clear. The Ninth Circuit has also repeatedly
18   recognized that non-testimonial statements do not implicate the Confrontation Clause. See,
19   e.g., Nelson v. Mcewen, 593 Fed. App’x 688, 688 (9th Cir. 2015) (“Nontestimonial
20   statements do not implicate the Confrontation Clause.”); United States v. Joseph, 465 Fed.
21   App’x 690, 694 (9th Cir. 2012) (same); Valdivia v. Schwarzenegger, 623 F.3d 849, 852
22   (9th Cir. 2010) (same); Moses v. Payne, 555 F.3d 742 (9th Cir. 2009) (same); (Delgadillo
23   v. Woodford, 527 F.3d 919, 926-27 (9th Cir. 2008) (same); United States v. Sine, 493 F.3d
24   1021, 1035 n.11 (9th Cir. 2007) (same); cf. 5 J. Weinstein & M. Berger, Weinstein’s
25   Federal Evidence, § 802.05[3][c] (Matthew Bender 2d ed. 2011) (“If the hearsay
26   statements in question are non-testimonial in nature, the Confrontation Clause does not
27   apply at all.”).
28           Mahon cites a footnote in United States v. Larson, 460 F.3d 1200 (9th Cir. 2006),


                                                - 12 -
 1   as support for his claim. Doc. 52 at 5. In dictum, the court stated that if a co-defendant’s
 2   statements were not “by a coconspirator, most likely [Bruton] and its progeny [would] bar
 3   its use in the joint-trial setting.” Larson, 460 F.3d at 1212 n.10. But the Ninth Circuit
 4   subsequently reheard Larson en banc and clarified its adoption of the previous panel’s
 5   opinion, citing the governing Supreme Court precedent.
 6          The Supreme Court has since clarified, however, that Crawford “eliminat[es]
 7          Confrontation Clause protection against the admission of unreliable out-of-
            court non-testimonial statements” and that “the Confrontation Clause has no
 8          application to such statements and therefore permits their admission even if
 9          they lack indicia of reliability.” Adopting the portions of the three-judge
            panel opinion that concluded that the out-of-court statements by Komeotis
10          and Laverdure were made in furtherance of the conspiracy and were
11          nontestimonial, 460 F.3d at 1212-13, we hold that under Crawford,
            Defendants’ Confrontation Clause rights were not violated by the admission
12          of these statements.
13   United States v. Larson, 495 F.3d 1094, 1099 n.4 (9th Cir. 2007) (citing Whorton).
14          Although Larson dealt with non-testimonial statements made in furtherance of a
15   conspiracy, it recognized – as Supreme Court and numerous other Ninth Circuit decisions
16   had – that Whorton clarified the scope of the Confrontation Clause after Crawford.
17   Nontestimonial statements do not implicate the Confrontation Clause, and Daniel’s
18   statements in the van were not testimonial. Supreme Court and Ninth Circuit precedent
19   entirely preclude any reasonable probability that appellate counsel would have been
20   successful in appealing the Court’s order. See Harrington, 562 U.S. at 111-12; Clark, 769
21   F.3d at 725. The Court declines accordingly to address Mahon’s remaining arguments.
22          C.       Ground 8: Motion to Dismiss Based on Entrapment.
23                   1.     Background.
24          Count 3 of the Superseding Indictment charged that Mahon had “taught and
25   demonstrated the making and use of an explosive and destructive device, and distributed
26   information pertaining to in whole and in part the manufacture and use of an explosive and
27   destructive device.” See Doc. 49 at 83. The following is the factual basis for Count 3.2
28
            2
                In deciding Mahon’s motion before trial, the Court heard testimony from Rebecca

                                                - 13 -
 1          During the government’s investigation of Defendants, it used an attractive younger
 2   woman, Rebecca Williams, as a confidential informant to befriend Defendants and elicit
 3   statements from them. Williams told Defendants a fabricated narrative in which her
 4   cousin’s husband was sexually molesting the couple’s children. Williams told Mahon that
 5   she intended to stop the molester by hurting him, expressed serious grief and anger about
 6   the situation, and Mahon clearly believed her story. CR Doc. 664 at 1-4. Through most of
 7   the video clips provided by defense counsel (Doc. 467, Ex. B & C), Mahon tried to
 8   discourage Williams from seeking to harm the molester and repeatedly urged her to speak
 9   with a lawyer about the situation. He told her she did not want to risk going to jail, and he
10   offered to call and threaten the molester. Williams persisted in her determination to inflict
11   harm on the molester, and only then did Mahon agree to help. Count 3 alleges that Mahon
12   subsequently taught Williams how to make explosive and destructive devices, how to blow
13   up a house using tools and a propane tank, how to construct a package pipe-bomb, and then
14   mailed her literature on the use of explosives for purpose of killing, injuring, or
15   intimidating the fictional molester. Id. at 4.
16          Before trial, Mahon moved to dismiss Count 3 based on entrapment. See Doc. 49
17   at 88; CR Docs. 479, 576, 579. The Court heard evidence over two days and denied the
18   motion. CR Doc. 664 at 15-17. The Court held that “[e]ven if it could be concluded that
19   Ms. Williams provided the inducement necessary for the first element of entrapment, the
20   second element is subject to factual dispute.” CR Doc. 664 at 16. Appellate counsel did
21   not appeal the Court’s ruling.
22          The R&R discussed in detail the communications between Mahon and Williams,
23   and concluded that Mahon’s entrapment claim would have failed and that appellate counsel
24   was not ineffective. Doc. 49 at 84-88, 103. Mahon objects that “[m]ore than a reasonable
25   probability exists” that the Ninth Circuit would have found the Court erred and vacated the
26
     Williams and from Agent Moreland, and reviewed exhibits submitted with the briefing
27   (CR Docs. 467, 479, 524, 547, 576, 579, 602), videotapes of conversations between
     Williams and Mahon on February 1 and 2, 2005, exhibits received in evidence during the
28   evidentiary hearing, and grand jury testimony included in a supplemental memorandum
     (CR Doc. 602).

                                                 - 14 -
 1   conviction on Count 3, specifically objecting to the R&R’s analysis of the Ninth Circuit’s
 2   factors for determining predisposition. Doc. 52 at 9-10.
 3                 2.      Analysis.
 4          An entrapment defense includes two elements: (1) government inducement of the
 5   crime, and (2) the absence of predisposition on the part of the defendant. United States v.
 6   Davis, 36 F.3d 1424, 1430 (9th Cir. 1994); see also United States v. Poehlman, 217 F.3d
 7   692, 697 (9th Cir. 2000). The focus is on the defendant’s subjective predisposition. Where
 8   the government has induced an individual to break the law and entrapment is at issue, the
 9   prosecution must prove beyond a reasonable doubt that the defendant was predisposed to
10   commit the crime before being approached by government agents. Jacobson v. United
11   States, 503 U.S. 540, 548-49 (1992); see also Peohlman, 217 F.3d at 697-98.
12          The inducement element arises when the conduct of a government agent creates a
13   substantial risk that an otherwise law-abiding citizen will be persuaded to commit a crime.
14   Davis, 36 F.3d at 1430. The predisposition element considers whether the defendant was
15   inclined to commit the crime before having any contact with government agents.
16   Poehlman, 217 F.3d at 703. Courts generally review five factors to evaluate predisposition:
17   (1) the character and reputation of the defendant, (2) whether the government made the
18   initial suggestion of criminal activity, (3) whether the defendant engaged in the activity for
19   profit, (4) whether the defendant showed any reluctance, and (5) the nature of the
20   government’s inducement. None of the factors controls, but “the most important is the
21   defendant’s reluctance to engage in criminal activity.” Davis, 36 F.3d at 1430.
22          The issue of entrapment is generally left for the jury to decide as part of determining
23   the defendant’s guilt or innocence. See Mathews v. United States, 485 U.S. 58, 63 (1988);
24   United States v. Figueroa-Lopez, 125 F.3d 1241, 1248 (9th Cir. 1997); Davis, 36 F.3d at
25   1430 (citing cases). Before trial, “[t]o be entitled to acquittal as a matter of law on the basis
26   of entrapment [a defendant] must point to ‘undisputed evidence making it patently clear
27   that an otherwise innocent person was induced to commit the illegal act’ by government
28   agents.” United States v. Skarie, 971 F.2d 317, 320 (9th Cir. 1992); see also United States


                                                  - 15 -
 1   v. Sandoval-Mendoza, 472 F.3d 645, 649 (9th Cir. 2006).
 2                        a.     Mahon’s Character and Reputation.
 3          The R&R found that Mahon’s lack of a criminal record was insufficient to show no
 4   predisposition and that it “may show nothing more than success at evading prosecution.”
 5   Doc. 49 at 100. The R&R concluded that Mahon’s character and reputation were “of a
 6   self-avowed bomber, who regularly encouraged others to employ violent means against
 7   their opponents. Id. In his objection, Mahon emphasizes his lack of a prior criminal record
 8   and asserts that he had no reputation as a bomber, “but as someone that encouraged others.”
 9   He also asserts that no proof existed that “he truly committed any of the bombings about
10   which he bragged to Williams.” Doc. 52 at 8.
11          Mahon’s assertions are unsupported. He cites no undisputed evidence with respect
12   to his character and reputation. As the Court previously noted, the record included
13   evidence of Mahon’s alleged involvement in the Scottsdale Diversity Office bombing and
14   his allegiance to groups that advocated violence. At a minimum, a factual dispute existed
15   as to Mahon’s character and reputation for developing plans to harm others and building
16   bombs. See CR Doc. 664. This factor weighs in favor of a predisposition.
17                        b.     Initial Suggestion of Criminal Activity.
18          The R&R noted that Williams initiated discussions about taking physical action
19   against the fictional molester, but Mahon first suggested using a gas tank to cause an
20   explosion to harm him. Doc. 49 at 100. The R&R also noted that while Williams continued
21   to press a plan to cause the molester physical harm, it was Mahon who first suggested
22   building a bomb. Id. Mahon does not specifically object to these findings nor cite a basis
23   for a different conclusion. Doc. 52 at 8. He merely recounts the R&R’s findings and
24   asserts that the factor weighs in his favor because he was not the first to suggest criminal
25   activity. True, it was Williams who first suggested criminal activity generally, but Mahon
26   was first to suggest the activities for which he was eventually charged in Count 3 – teaching
27   and providing information to Williams about constructing a bomb. The charged conduct
28   was Mahon’s idea, not Williams’. The Court agrees with the R&R that this factor weighs


                                                - 16 -
 1   in favor of predisposition.
 2                        c.       For Profit.
 3          The R&R noted, and Mahon agrees, that the evidence does not show Mahon
 4   engaged in criminal activity for financial profit. Docs. 49 at 100-01; 52 at 8. Rather,
 5   Mahon appears to have been motivated by his romantic feelings for Williams and his racist
 6   views. This factor weighs against predisposition.
 7                        d.       Reluctance.
 8          The R&R concluded the following. Mahon showed little reluctance, and his only
 9   reluctance was to using violence for personal problems rather than racial causes. He was
10   cunning and careful not to incriminate himself. He was mistrustful of others, evidenced by
11   couching his instructions to Williams about constructing a bomb as “hypothetical” and “for
12   information” only. With very little response from Williams, Mahon progressed quickly
13   from the idea of shooting the molester to – eight and a half minutes later – explaining how
14   to blow up the molester’s house with a gas tank and then to discussing bombs the next day.
15   The R&R found that a jury could have reasonably concluded this fast-paced discussion was
16   born of a predisposition to resort to explosive measures, and that any seeming reluctance
17   was simply Mahon’s wariness about exposure for the Scottsdale bombing or potential harm
18   to Williams. Doc. 49 at 102.
19          Mahon objects to the finding that he demonstrated only little reluctance. He cites
20   his repeated attempts to talk Williams out of using violence, telling her to contact a lawyer,
21   to notify the police, or to let him call and threaten the molester. He asserts that caution
22   about incriminating himself is not relevant to a finding of reluctance. And although he
23   mentioned the gas tank early in his relationship to Williams, he states that “many months
24   of inducement” passed before he gave her information to build a bomb, which is the
25   conduct charged in Count 3, not merely discussing the idea. Doc. 52 at 8-9.
26          At various times in the video excerpts, Mahon expressed hesitation about helping
27   Williams for reasons other than reluctance to commit crimes. He stated: “I get involved in
28   the racial causes, not personal problems like yours. But nothing bothers me more than a


                                                 - 17 -
 1   . . . child abuser. I hate him. I just wanna kill him. They need to be killed.” See Doc. 49
 2   at 84. And he also expressed concern about Williams being apprehended and imprisoned
 3   beyond her child bearing years. See id. at 85 (discussing their conversation). Mahon’s
 4   “fear of apprehension . . . does not constitute lack of predisposition to become involved in
 5   criminal activity.” United States v. Brandon, 633 F.2d 773, 778 (9th Cir. 1980). A factual
 6   dispute existed as to whether Mahon’s caution and his alternative solutions posed to
 7   Williams were due to reluctance to engage in criminal activity or merely mistrust, fear of
 8   apprehension, or concern for Williams’ safety. Mahon has not shown, as a matter of
 9   undisputed fact, that his caution was based solely on reluctance to engage in criminal
10   activity.
11          Moreover, “[d]espite the fact that [Mahon] sometimes displayed reluctance to go
12   through with the plan” at the beginning of his conversation with Williams, “the jury could
13   well have concluded that his reluctance was not sufficiently strong to warrant a favorable
14   finding on the third factor.” United States v. McClelland, 72 F.3d 717, 723 (9th Cir. 1995).
15   Once Mahon began describing setting up a propane gas bomb and constructing a package
16   bomb, he discussed his suggestions in detail and “with relish and expertise, providing
17   technical advice . . . while boasting of his abilit[ies]” in such a way that supports lack of
18   reluctance. United States v. So, 755 F.2d 1350, 1354 (9th Cir. 1985).
19          Mahon asserts he was “subjected to many months of inducement before capitulating
20   to what Williams” and the government wanted him to do. Doc. 52 at 9. And perhaps “[h]e
21   equivocated and waffled and hesitated” in his initial conversations with Williams.
22   McClelland, 72 F.2d at 723. But he was not subjected to two and a half years of inducement
23   like in Jacobson v. United States, 503 U.S. 540, 549 (1992), where the government could
24   not prove that defendant’s “predisposition was independent and not the product of the
25   attention that the Government had directed at [him]” over two years. Rather, a jury could
26   have interpreted Mahon’s early and detailed suggestion of constructing a bomb as
27   demonstrating a predisposition to such ideas, and found that he posed the idea and
28   eventually taught Williams how to construct explosive devices with little reluctance for


                                                - 18 -
 1   engaging in criminal activity. See United States v. Jones, 231 F.3d 508, 518 (9th Cir. 2000)
 2   (jury may draw reasonable inferences to determine explanation for defendant’s reluctance).
 3   A factual dispute existed and “[t]he credibility of [Mahon’s] explanations [was] a matter
 4   for the jury to determine.” United States v. Gurolloa, 333 F.3d 944, 956 (9th Cir. 2003).
 5   This factor weighs against Mahon.
 6                        e.     Nature of Government’s Inducement.
 7          The R&R found that the government “purposefully, thoughtfully, and resourcefully
 8   plied [Mahon] with an attractive, sympathetic, and flirtatious younger woman with similar
 9   life views, and a sad story designed to appeal to [Mahon’s] heroic self image.” But the
10   R&R concluded that the inducement was not extreme and the weight of this factor was
11   limited because Williams only invited and did not discourage Mahon’s interest, and did
12   not engage in or promise sexual or romantic conduct. Doc. 49 at 102-03. Mahon objects
13   that the inducement was extreme, citing Williams’ exotic dancing background, “revealing”
14   clothing, suggestions of forthcoming sexual conduct, and her spending the night in the
15   same motel room with him. Doc. 52 at 9.
16          “Analysis of the fifth factor – the nature of the inducements – is the most difficult.”
17   McClelland, 72 F.3d 717. “The pressure employed by [Williams] was [arguably] more
18   serious than mere solicitation” to the extent Williams used Mahon’s romantic interest in
19   her to initiate conversations which resulted in the charged conduct. See id. But the
20   frequency and effect of Williams’ inducements on Mahon were factual determinations that
21   a jury could have reasonably resolved against Mahon, finding that he was predisposed
22   regardless of his interest in Williams. Moreover, Williams employed no threats or cash
23   incentives, and “‘[s]uggestions and solicitations do not appear to constitute the sort of
24   inducement that satisfies this element of the entrapment defense.’” Id. (citation omitted).
25   The record supports that Mahon was sincerely taken by and sympathetic to Williams. But
26   the fact that he was willing to assist her in harming another individual “leads to the
27   inference that [Mahon] was willing to” take extreme measures to gain her approval and
28   progress towards a relationship, supporting an inference of predisposition. See Reynoso-


                                                 - 19 -
 1   Ulloa, 548 F.2d at 1338. “The defense of entrapment, while protecting the innocent from
 2   Government creation of crime, is unavailable to a defendant who, [concerned with his own
 3   motivations and] unconcerned about breaking the law, readily accepts a propitious
 4   opportunity to commit an offense.” Id. Williams played her part well, but given the
 5   evidence as a whole, the Court cannot find as a matter of undisputed fact that the
 6   government’s inducements were so strong that a reasonably jury could not have found
 7   predisposition under this factor.
 8                 3.     Entrapment Conclusion.
 9          The R&R concluded that lack of profit motive and the nature of inducement
10   weighed in favor of Mahon, but that viewing the evidence in a light most favorable to the
11   prosecution, the Ninth Circuit would have had no basis for reversing the Court’s order.
12   Doc. 49 at 103. As discussed above, while the record does not support that Mahon had a
13   profit motive, the other four factors weigh against him. Mahon cites and the record reveals
14   no “undisputed evidence making it patently clear that an otherwise innocent person was
15   induced to commit the illegal act by government agents” – the standard for pretrial
16   dismissal based on entrapment. Skarie, 971 F.2d at 320. Mahon has not demonstrated that
17   the likelihood of a different result on appeal is substantial, not just conceivable.
18   Harrington, 562 U.S. at 111-12.
19          D.     Ground 7: Withdrawal of Jury Instruction on Entrapment.
20          Mahon’s § 2255 motion argued that trial counsel was deficient for withdrawing the
21   request for a jury instruction on entrapment. Doc. 52 at 10. The R&R concluded that trial
22   counsel made a reasonable tactical decision because an entrapment defense would have
23   allowed the prosecution to introduce adverse evidence of Mahon’s predisposition,
24   including materials from his farm, evidence of his connection to other bombings, and
25   evidence of his military service. The R&R found this decision especially reasonable given
26   that the entrapment defense pertained to Count 3, where the evidence was stronger and a
27   conviction more likely notwithstanding the defense. The rebuttal evidence might have
28   been “particularly damning” as to Counts 1 and 2, for which there was less evidence, a


                                               - 20 -
 1   higher chance of acquittal, and a risk of higher sentences if Mahon was convicted. The
 2   R&R further concluded that even if trial counsel erred in withdrawing the instruction, there
 3   was no reasonable probability that the result would have been different because the
 4   evidence strongly supported Mahon’s predisposition. Doc. 49 at 108-09.
 5          Mahon objects to the R&R’s conclusion that “the possibility of introduction of
 6   rebuttal evidence made the decision to forego the jury instructions a reasonable tactical
 7   decision.” Doc. 52 at 10. But he fails to explain why trial counsel’s decision was
 8   unreasonable.3 Mahon’s objection is not sufficiently clear or specific for the Court to
 9   determine which part of the R&R’s reasoning he objects to. See Thomas, 474 U.S. at 149.
10   In any event, the Court concludes that trial counsel was not ineffective. When reviewing
11   a Strickland ineffective assistance claim, the Court must give counsel “wide latitude . . . in
12   making tactical decisions.” Strickland, 466 U.S. at 689. Counsel could have reasonably
13   weighed the benefit of an entrapment defense to Count 3 against the risk of adverse rebuttal
14   evidence for Counts 1 and 2, and determined that the risk outweighed the benefit. Trial
15   counsel’s representation did not “amount[] to incompetence under ‘prevailing professional
16   norms,’” Harrington, 562 U.S. at 105 (quoting Strickland, 466 U.S. at 690), and Mahon
17   has not shown a “reasonable probability that, but for counsel’s unprofessional errors, the
18   result of the proceeding would have been different.” Strickland, 466 U.S. at 694.
19          E.     Ground 10: Sentencing Enhancement.
20          At sentencing, the Court applied a 12-level enhancement for terrorism under
21   U.S.S.G. § 3A1.4. Appellate counsel did not appeal the enhancement. The R&R found
22   that counsel could have reasonably concluded that the Ninth Circuit would have joined the
23   Fifth Circuit in finding that “[a]ll that section 3A1.4 requires for an upward adjustment to
24   apply is that one of the enumerated offenses was ‘calculated to influence or affect the
25   conduct of government by intimidation or coercion, or to retaliate against government
26   conduct,’” and that an intent to influence municipal government is sufficient. See Doc. 49
27
            3
              Mahon also asserts generally that he was not predisposed so counsel’s error was
28   prejudicial, but as discussed above, sufficient evidence existed of Mahon’s predisposition
     and trial counsel could have reasonably found the defense futile.

                                                 - 21 -
 1   at 117-19 (citing United States v. Harris, 535 F.3d 767, 773-74 (5th Cir. 2005); United
 2   States v. Chavez-Vernaza, 844 F.2d 1368, 1374 (9th Cir. 1987) (“absent a strong reason to
 3   do so, we will not create a direct conflict with other circuits”); United States v. Alexander,
 4   287 F.3d 811, 819-20 (9th Cir. 2002) (analyzing whether “government officer or
 5   employee” in U.S.S.G. § 3A1.2 was limited to federal employees and finding the term
 6   unambiguous, giving the term its plain meaning – “the officials collectively comprising the
 7   governing body of a political unit and constitute the organization as an active agency” – and
 8   affirming defendant’s enhancement for crimes against state employees)).
 9          Mahon objects, but he asserts only that the “issue was ripe for appeal, and . . . a
10   reasonable probability exists that [the Ninth Circuit] would have agreed that it is [] not
11   federal terrorism to attack a municipal or state building under the statute.” Doc. 52 at 10.
12   Mahon fails to clearly object to specific portions of the R&R’s reasoning. And his general
13   assertions fails to meet his burden of showing ineffective assistance of counsel and
14   prejudice by demonstrating that a substantial likelihood exists that the Ninth Circuit would
15   have concluded differently. Strickland, 466 U.S. at 694.
16          IT IS ORDERED:
17          1.     Judge Metcalf’s R&R (Doc. 49) is accepted as set forth in this order.
18          2.     The Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C.
19   § 2255 (Doc. 31) is denied.
20          3.     The Clerk of Court shall terminate this action.
21          Dated this 10th day of April, 2019.
22
23
24
25
26
27
28


                                                  - 22 -
